The opinion of the court was delivered by
Isham, J.
The taxon which the plaintiff’s property was taken must be considered as legal in all respects, unless, for the single objection now urged, it shall be found otherwise.
It is insisted, that there was no legal organization of school dis*315trict No. 22, in Chester, and that without such organization, no legal tax can he assessed.. The vote of the town, in March, 1848, authorized a division of school district No. 20, provided a vote to that effect was passed by the district. A vote to that effect was passed on the 4th day of April, 1848, in pursuance of which, the district was divided by metes and bounds, its geographical limits defined, and the survey recorded in the records of the town of Chester and of the school district.
The statute requires the limits of every school district to be defined by the inhabitants of the town, at a legal meeting warned for that purpose, (Rev. Stat. Chap. 20, § 16,) and unless so defined, the survey should not be recorded. The vote of the town, in March, 1848, simply authorized a division of district No. 20, without defining the boundaries of the new district. That vote, therefore, as well as that of the district, in April afterwards, is not sufficient to show a legal division and organization of district No. 22. This was so held in the case of Pierce v. Carpenter, 10 Vt. 480. Yet when the division was in fact made and recorded, if it was afterwards recognized, approved, or ratified by the town, this will render it a legal division, and binding upon the inhabitants of the town and district. This principle was recognized in the case of Pierce v. Carpenter, above referred to, and also in Alden v. Rounsville, 7 Met. 219. This ratification of that division of the district, with its boundaries as recorded in the town clerk’s office, is found in the vote of the town of Chester, on the 6th day of March, 1849, wherein Thomas C. Olcutt and two others, with their real estate, were set off from school district No. 10, to school district No. 22. From that time, the district, with its limits as surveyed and recorded, must be considered as fixed and ratified by the vote of the town.
The taxes all having been assessed after that ratification of the division of the district, must be considered as legally assessed.
The result is, that the judgment of the County Court must be reversed, and the case remanded.